UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6654


GENE RAYMOND MORRILL,

                Plaintiff - Appellant,

          v.

DEBRA D. CORCORAN, Attorney at Law; JAMES ‘MIKE’ SITTON, II,
Attorney at Law,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00004-MSD-TEM)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gene Raymond Morrill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gene    Raymond      Morrill       seeks   to   appeal    the     district

court’s order dismissing his 42 U.S.C. § 1983 (2006) action for

failure   to     state    a    claim.      In    civil    cases     like    Morrill’s,

parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal.                        Fed. R. App.

P.   4(a)(1)(A).         The   order    that    Morrill     seeks    to    appeal    was

entered on January 25, 2013.              Morrill thus had thirty days, or

until Monday, February 25, 2013, to file a notice of appeal.

Fed. R. App. P. 4(a)(1)(A), 26(a)(1)(C).                    Nevertheless, Morrill

did not file a notice of appeal until, at earliest, April 8,

2013 – more than one month too late. *

            Because “the timely filing of a notice of appeal in a

civil     case     is     a     jurisdictional         requirement,”         we     lack

jurisdiction to consider Morrill’s claims.                    Bowles v. Russell,

551 U.S. 205, 214 (2007).           Accordingly, we deny Morrill’s motion

      *
        Although Morrill suggests that he mailed a notice of
appeal on or around January 31 and received a confirmation of
receipt on February 12, the docket of neither the district court
nor of this court reflects any such filing. See Wheeling Hosp.,
Inc. v. Health Plan of the Upper Ohio Valley, Inc., 683 F.3d
577,   583-84   (4th  Cir.   2012)  (party   claiming  appellate
jurisdiction bears the burden of proving it); Porchia v. Norris,
251 F.3d 1196, 1198 (8th Cir. 2001) (“[A]n appellant must prove
that necessary preconditions to the exercise of appellate
jurisdiction - including the timely filing of a notice of appeal
- have been fulfilled.”). Left with no alternative, we construe
Morrill’s letter to this court, which was mailed on April 8, as
his notice of appeal.



                                           2
to   appoint    counsel   and    dismiss   this    appeal     for    lack   of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the    decisional

process.

                                                                     DISMISSED




                                     3